El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Ambas partes, apelante y apelada, presentan a esta Corte Suprema una estipulación escrita, mediante la cual convienen en utilizar para la resolución del presente recurso el mismo pliego de exposición del caso aprobado con motivo de otro recurso anterior, y en utilizar también con el mismo fin la transcripción de autos que para la decisión de dicho recurso anterior fue elevada a este tribunal.
La transcripción archivada en secretaría para la decisión *611del presente reenrso sólo comprende en copia la resolución apelada y el escrito interponiendo la apelación.
El artículo 299 del Código de Enjuiciamiento Civil, tal como quedó enmendado por la Ley No. 70 de 9 de marzo de 1911, prescribe las formalidades que deben llenarse para la aprobación del escrito de exposición del caso, siendo la apro-bación judicial requisito indispensable para que tenga valor legal.
Si la parte apelante no juzgaba necesaria la presentación de nuevo escrito de exposición del caso, por estimar suficiente para la decisión del presente recurso la misma exposición anteriormente aprobada para otro recurso, debió estipularlo así con la otra parte ante la corte inferior, solicitando de ella la aprobación de la estipulación, y obtenida tal aproba-ción, la anterior exposición del caso Rubiera servido para la decisión del presente recurso.
Esta Corte Suprema no puede' aprobar la estipulación que se le presenta, pues invadiría atribuciones propias de la corte inferior, única llamada a resolver si el anterior escrito de exposición del caso es reflejo fiel de las pruebas que tuvo en cuenta para dictar la resolución apelada.
No puede admitirse la estipulación de que se trata.

Desestimada la estipulación.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.